

 
 
EXHIBIT 10.87


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


NTC/MICRON CONFIDENTIAL

AMENDED AND RESTATED JOINT VENTURE AGREEMENT
 
This AMENDED AND RESTATED JOINT VENTURE AGREEMENT, dated this 11th day of
January, 2010, is made and entered into by and between MICRON SEMICONDUCTOR B.V.
(hereinafter “MNL”), a private limited liability company organized under the
laws of the Netherlands and NANYA TECHNOLOGY CORPORATION (Nanya Technology
Corporation [Translation from Chinese]) (hereinafter “NTC”), a company
incorporated under the laws of the Republic of China (“ROC” or “Taiwan”) (MNL
and NTC are each referred to individually as a “JV Party,” and collectively as
the “JV Parties”).
 
RECITALS
 
A.           NTC and Infineon Technologies AG, a company incorporated under the
laws of Germany (hereinafter “Infineon”), have previously formed Inotera
Memories, Inc. (Inotera Memories, Inc. [Translation from Chinese]), a company
incorporated under the laws of the ROC (the “Joint Venture Company”).
 
B.           Infineon subsequently assigned to Qimonda AG, a company
incorporated under the laws of Germany (hereinafter “Qimonda”), all of
Infineon’s Shares in the Joint Venture Company.
 
C.           In accordance with that certain Share Purchase Agreement, dated
October 11, 2008 (the “Qimonda/MNL Share Purchase Agreement”), by and between
Micron Technology, Inc., a Delaware corporation (“Micron”), MNL, Qimonda and
Qimonda Holding B.V., a private limited company organized under the laws of the
Netherlands (“Qimonda B.V.”), MNL acquired from Qimonda and Qimonda B.V. Shares
in the Joint Venture Company.
 
D.           The JV Parties previously entered into that certain Joint Venture
Agreement, dated November 26, 2008 (the “Original Joint Venture Agreement”), to
set forth certain agreements regarding the ownership, governance and operation
of the Joint Venture Company.
 
E.           The JV Parties now desire to amend and restate the Original Joint
Venture Agreement in order to, among other things, reflect certain changes the
JV Parties deem appropriate in light of the recently completed public sale of
Shares (as defined hereinafter) by the Joint Venture Company.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, do hereby agree to amend and restate the Original Joint Venture Agreement
in its entirety to read as follows:
 
 
 

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
ARTICLE 1
 
DEFINITIONS; INTERPRETATION
 
Section 1.1 Definitions.  In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth below:
 
“2nd Closing” shall have the meaning set forth in the Qimonda/MNL Share Purchase
Agreement.
 
“Accountants” shall have the meaning set forth in Section 10.2(c)(ii) of this
Agreement.
 
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, controls,
is controlled by, or is under common control with such specified Person; and the
term “affiliated” has a meaning correlative to the foregoing.
 
“Agreement” means this Amended and Restated Joint Venture Agreement.
 
“Annual Budget” shall have the meaning set forth in Section 7.5(a)(ii) of this
Agreement.
 
“Annual Business Plan” shall have the meaning set forth in Section 7.5(a)(i) of
this Agreement.
 
“Answer Notice” shall have the meaning set forth in Section 7.3(b) of this
Agreement.
 
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“Articles of Incorporation” means the Articles of Incorporation of the Joint
Venture Company in the form and substance as Exhibit A attached to this
Agreement, and as amended from time to time.
 
“Baseline Flow” shall have the meaning set forth in Section 7.2(b)(v) of this
Agreement.
 
“Board of Directors” means the board of directors of the Joint Venture Company.
 
“Boundary Conditions” means, with respect to any fab, the Trench DRAM Boundary
Conditions and Stack DRAM Boundary Conditions.
 
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in either the ROC or the State of New York are
authorized or required by Applicable Law to be closed.
 
“Business Plan” means any Annual Business Plan.
 
“Buyout Notice” shall have the meaning set forth in Section 13.1(a) of this
Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
 
“Buyout Price” shall have the meaning set forth in Section 12.3(a) of this
Agreement.
 
“Buyout Shares” shall have the meaning set forth in Section 13.1(a) of this
Agreement.
 
“Buyout Subsidiary” shall have the meaning set forth in Section 13.2 of this
Agreement.
 
“Chairman” means the Chairman of the Board of Directors.
 
“Change Notice” shall have the meaning set forth in Section 7.3(b) of this
Agreement.
 
“Closing” means the consummation of the 2nd Closing.
 
“Closing Date” means November 26, 2008, the date on which the Closing
occurred.  For purposes of this Agreement and the other agreements and
instruments referenced herein, the Closing shall be deemed to have occurred at
12:01 a.m. in Taipei, Taiwan on such date.
 
“Competitively Sensitive Information” means any information, in whatever form,
that has not been made publicly available relating to products and services that
Micron or a Subsidiary of Micron, on the one hand, and NTC or a Subsidiary of
NTC, on the other hand, sells in competition with the other at the execution of
this Agreement or thereafter, including DRAM Products, to the extent such
information of the Person selling such products and services includes price or
any element of price, customer terms or conditions of sale, seller-specific
costs, volume of sales, output (but not including the Joint Venture Company’s
output), bid terms of the foregoing type and such similar information as is
specifically identified electronically or in writing to the Joint Venture
Company by Micron or a Subsidiary of Micron, on the one hand, and NTC or a
Subsidiary of NTC, on the other hand, as competitively sensitive information.
 
“Compliant JV Party” shall have the meaning set forth in Section 13.1(a) of this
Agreement.
 
“Confidentiality Agreement” shall have the meaning set forth in Section 15.13(a)
of this Agreement.
 
“Control” (whether or not capitalized) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
[***] of the votes entitled to be cast at a meeting of the members, shareholders
or other equity holders of such Person or power to control the composition of a
majority of the board of directors or like governing body of such Person; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“COSL” shall have the meaning set forth in Section 11.6 of this Agreement.
 
“Cure Period” shall have the meaning set forth in Section 12.5 of this
Agreement.
 
“Deadlock” shall have the meaning set forth in Section 12.1 of this Agreement.
 
- 3 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
“Defaulting JV Party” shall have the meaning set forth in Section 12.4 of this
Agreement.
 
 “Design ID” means a part number that is assigned to a unique DRAM Design of a
particular DRAM Product, which may include a number or letter designating a
specific device revision.
 
“Design SOW” means any [***].
 
“Dilutive Transaction” means a transaction in which the Joint Venture Company
issues Shares and a JV Party does not purchase 100% of the Shares that such JV
Party would be entitled to purchase with respect to such transaction as a result
of fully exercising its pre-emptive right with respect to the issuance of the
Shares; provided, however, that such transaction shall not be a Dilutive
Transaction if neither JV Party exercises any of its pre-emptive rights with
respect to such issuance of Shares.
 
“Divestiture Action” shall have the meaning set forth in Section 2.4(c)(v) of
this Agreement.
 
“DRAM Design” means an Trench DRAM Designs or Stack DRAM Design.
 
“DRAM Product” means a Trench DRAM Product or Stack DRAM Product.
 
“Employee Restriction Period” means the period commencing on the Closing Date
and ending on the date that is two (2) years after the later of (i) the sale,
exchange, transfer, or disposal of all of the ordinary shares of the Joint
Venture Company owned by one JV Party and its Subsidiaries to the other JV
Party, its Affiliates or to a Third Party that was not in contravention of this
Agreement and (ii) the termination of the JDP Agreement.
 
“Equity Interest” means a JV Party’s percentage ownership of the Shares as
determined by dividing the number of Shares owned by such JV Party at the time
of determination by the total issued and outstanding Shares at the time of
determination.
 
“Event of Default” shall have the meaning set forth in Section 12.4 of this
Agreement.
 
“Executive Vice President” shall have the meaning set forth in Section 5.4(b) of
this Agreement.
 
“Exercise Notice” shall have the meaning set forth in Section 12.6(a) of this
Agreement.
 
“Fair Value” means (i) if the Joint Venture Company is listed on the Taiwan
Stock Exchange, [***] of the Shares immediately prior to the date of the
Exercise Notice or the Buyout Notice, as applicable; or (ii) if the Joint
Venture Company is not then listed on the Taiwan Stock Exchange, the fair value
immediately prior to the date of the Exercise Notice or Buyout Notice, as
applicable, as determined by independent appraisers selected as follows: each JV
Party shall appoint one independent appraiser, which shall be an internationally
recognized accounting, valuation or investment banking firm, and these two
independent appraisers shall mutually select a third independent
appraiser.  Each such appraiser shall in good faith conduct its own
- 4 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
independent appraisal to determine the fair value of the Shares (ignoring any
applicable minority discounts or effects of illiquidity that may be associated
with the Shares of the Joint Venture Company), and [***] that are the closest in
value shall be the Fair Value of the Shares.
 
[***]
 
“Filing” shall have the meaning set forth in Section 2.4 of this Agreement.
 
“Filing Event” shall have the meaning set forth in Section 2.4 of this
Agreement.
 
“Fiscal Quarter” means any of the four financial accounting quarters within the
Fiscal Year.
 
“Fiscal Year” shall have the meaning set forth in Section 10.1 of this
Agreement.
 
“GAAP” means generally accepted accounting principles, consistently applied for
all periods at issue.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“ICDR” means the International Centre for Dispute Resolution of the American
Arbitration Association.
 
“Imaging Product” means any (i) semiconductor device having a plurality of photo
elements (e.g., photodiodes, photogates, etc.) for converting impinging light
into an electrical representation of the information in the light, (ii) image
processor or other semiconductor device for balancing, correcting, manipulating
or otherwise processing such electrical representation of the information in the
impinging light, or (iii) combination of the devices described in clauses (i)
and (ii).
 
 “Infineon” shall have the meaning set forth in the Recitals of this Agreement.
 
“Initiating JV Party” shall have the meaning set forth in Section 7.3(b) of this
Agreement.
 
“JDP Agreement” means that certain Joint Development Program Agreement between
NTC and Micron, dated as of April 21, 2008, as amended.
 
“JDP Committee” means the committee formed and operated by Micron and NTC to
govern the performance of Micron and NTC under the JDP Agreement in accordance
with the JDP Committee Charter.
 
“JDP Committee Charter” means the charter attached as Schedule 2 to the JDP
Agreement.
 
- 5 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
“Joint Venture Company” shall have the meaning set forth in the Recitals to this
Agreement.
 
“Joint Venture Documents” means the documents identified on Schedule A to this
Agreement.
 
“Joint Venture Reportable Events” shall have the meaning set forth in Section
10.3 of this Agreement.
 
“JV Party” shall have the meaning set forth in the preamble to this Agreement.
 
“Manufacturing Capacity” means Trench DRAM Manufacturing Capacity and Stack DRAM
Manufacturing Capacity.
 
“Manufacturing Committee” shall have the meaning set forth in Section 7.2(b)(i)
of this Agreement.
 
“Manufacturing Plan” shall have the meaning set forth in Section 7.2(c) of this
Agreement.
 
“Maximum Output Percentage Adjustment” means the [***].
 
“Micron” shall have the meaning set forth in the Recitals to this Agreement.
 
“Micron Assigned Employee Agreement” means that certain Micron Assigned Employee
Agreement between Micron and the Joint Venture Company, dated as of the Closing
Date.
 
[***].
 
“Minimally Restored Position” has the meaning set forth in Section 11.5(c) of
this Agreement.
 
“MNL” shall have the meaning set forth in the preamble to this Agreement.
 
“MTT” shall mean Micron Technology Asia Pacific, Inc., an Idaho corporation.
 
“NAND Flash Memory Product” means a non-volatile semiconductor memory device
containing memory cells that are electrically programmable and electrically
erasable whereby the memory cells consist of one or more transistors that have a
floating gate, charge trapping regions or any other functionally equivalent
structure utilizing one or more different charge levels (including binary or
multi-level cell structures), with or without any on-chip control, I/O and other
support circuitry, in wafer, die or packaged form.
 
“Non-compliant JV Party” shall have the meaning set forth in Section 13.1(a) of
this Agreement.
 
“Non-Defaulting JV Party” shall have the meaning set forth in Section 12.5 of
this Agreement.
 
- 6 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
“Non-SOW Product” means a class of Stack DRAM Product that does not result from
a SOW.
 
“Notice of Default” shall have the meaning set forth in Section 12.5 of this
Agreement.
 
“NT$” means the lawful currency of the ROC.
 
“NTC” shall have the meaning set forth in the preamble to this Agreement.
 
“NTC Assigned Employee Agreement” means that certain NTC Assigned Employee
Agreement between NTC and the Joint Venture Company, dated as of the Closing
Date.
 
[***].
 
“Offered Shares” means the Shares as defined in Section 9.3(a) of this
Agreement.
 
“Option Period” shall have the meaning set forth in Section 9.3(b) of this
Agreement.
 
“Original Joint Venture Agreement” shall have the meaning set forth in the
Recitals to this Agreement.
 
“Other JV Party” shall have the meaning set forth in Section 7.3(b) of this
Agreement.
 
“Output Percentage” means [***].
 
“Output Percentage Adjustment” means, [***].
 
“Permitted Transfer” shall have the meaning set forth in Section 9.2 of this
Agreement.
 
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
“Plastics” shall have the meaning set forth in Section 11.5(b) of this
Agreement.
 
 “President” shall have the meaning set forth in Section 5.4(a) of this
Agreement.
 
“Process Node” means [***].
 
“Prohibited Employees” shall have the meaning set forth in Section 8.4(a) of
this Agreement.
 
“Proposing JV Party” shall have the meaning set forth in Section 12.3(a) of this
Agreement.
 
“Purchaser” shall mean any Person for and to whom the Joint Venture Company
manufactures and delivers DRAM Products under the Supply Agreement, currently
NTC or Micron.
 
- 7 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
“Qimonda” shall have the meaning set forth in the Recitals to this Agreement.
 
“Qimonda B.V.” shall have the meaning set forth in the Recitals to this
Agreement.
 
“Qimonda/MNL Share Purchase Agreement” shall have the meaning set forth in the
Recitals to this Agreement.
 
“Restricted Employees” shall have the meaning set forth in Section 8.4(a) of
this Agreement.
 
“Receiving Party” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
 
“Receiving JV Party” shall have the meaning set forth in Section 12.3(a) of this
Agreement.
 
“Regulatory Law” shall have the meaning set forth in Section 2.4 of this
Agreement.
 
“Restored Position” shall have the meaning set forth in Section 11.5(b) of this
Agreement.
 
“ROC” shall have the meaning set forth in the preamble to this Agreement.
 
“ROC Company Law” means the Company Law of the ROC, promulgated on December 26,
1929, and as last amended on February 3, 2006.
 
“ROC Securities Exchange Law” means the Securities and Exchange Law of the ROC,
promulgated on April 30, 1968, and as last amended on May 30, 2006.
 
“Sale Offer” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
 
“Share Decrease Percentage”  means [***].
 
“Share Disposition” shall have the meaning set forth in Section 7.3(b) of this
Agreement.
 
“Shareholders’ Meeting” or “Shareholders’ Meetings” shall have the meaning set
forth in Section 6.2 of this Agreement.
 
“Shares” means the ordinary shares of the Joint Venture Company, each having a
par value of [***].
 
“SOW” means a statement of the work that describes research and development work
to be performed under the JDP Agreement and that has been adopted by the JDP
Committee pursuant to Section 3.2 of the JDP Agreement.
 
“Stack DRAM” means dynamic random access memory cell that functions by using
a  capacitor arrayed predominantly above the semiconductor substrate.
 
“Stack DRAM Boundary Conditions” means, with respect to any fab, a requirement
that, at any point in time:
 
- 8 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
[***].
 
“Stack DRAM Design” means, with respect to a Stack DRAM Product, all of the
design elements, components, specifications and information required to
manufacture the subject Stack DRAM Product, including some or all of the
elements, components, specifications and information listed on Schedule 3 to the
JDP Agreement or others.
 
“Stack DRAM Manufacturing Capacity” means, with respect to each of the Joint
Venture Company’s fabs, the total work minutes available for each Process Node
to manufacture Stack DRAM Products at such fab.
 
“Stack DRAM Module” means one or more Stack DRAM Products in a JEDEC-compliant
package or module (whether as part of a SIMM, DIMM, multi chip package, memory
card or other memory module or package).
 
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
 
“Subsidiary” means with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, is
controlled by such specified Person.
 
“Supply Agreement” means that certain Supply Agreement among NTC, Micron and the
Joint Venture Company, dated as of November 26, 2008, as subsequently amended
and restated effective as of April 1, 2009, as the same may be amended from
time-to-time.
 
“Taiwan” shall have the meaning set forth in the preamble to this Agreement.
 
“Taiwan GAAP” means GAAP used in the ROC, as in effect from time to time,
consistently applied for all periods at issue.
 
“Technology Transfer Agreement” means that certain Technology Transfer Agreement
among NTC, Micron and the Joint Venture Company, dated as of the Closing Date.
 
“Third Party” means any Person other than NTC, Micron, the Joint Venture Company
or any of their respective Subsidiaries.
 
“Transfer” shall have the meaning set forth in Section 9.1(a) of this Agreement.
 
“Transfer Notice” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
 
“Transfer Period” shall have the meaning set forth in Section 9.3(d) of this
Agreement.
 
“Transferor” shall have the meaning set forth in Section 9.3(a) of this
Agreement.
 
“Transition Period” shall have the meaning set forth in Section 2.1(b) of this
Agreement.
 
“Trench Contract Process” means the 90nm and 70nm trench based DRAM process
technology previously transferred to the Joint Venture Company under that
certain Know How
- 9 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
Transfer Agreement among the Joint Venture Company, NTC and Qimonda, dated
November 13, 2002, as amended.
 
“Trench DRAM” means a dynamic random access memory cell that functions employing
a capacitor arrayed predominantly below the surface of the semiconductor
substrate.
 
“Trench DRAM Boundary Conditions” means, with respect to any fab, a requirement
that, at any point in time:
 
[***].
 
“Trench DRAM Designs” means, with respect to a Trench DRAM Product, the
corresponding design components, materials and information.
 
“Trench DRAM Exception Products” means [***].
 
“Trench DRAM Manufacturing Capacity” means, with respect to each of the Joint
Venture Company’s fabs, the total work minutes available for each Process Node
to manufacture Trench DRAM Products at such fab.
 
“Trench DRAM Products” means trench based dynamic random access memory products
manufactured by the Joint Venture Company in accordance with the Trench Contract
Process.
 
“TTA 68-50” means that certain Technology Transfer Agreement for 68-50 nm
Process Nodes between Micron and the Joint Venture Company dated as of October
11, 2008.
 
“TTLA” shall have the meaning set forth in Section 11.5(a) of this Agreement.
 
“[***]” shall have the meaning set forth in Section 11.5(a) of this Agreement.
 
“U.S. GAAP” means GAAP used in the United States, as in effect from time to
time.
 
“Vice-Chairman” means the Vice Chairman of the Board of Directors.
 
“Wafer Start” means the initiation of manufacturing services with respect to a
wafer.
 
“Wholly-Owned Subsidiary” of a Person means a Subsidiary, all of the shares of
stock or other ownership interests of which are owned, directly or indirectly
through one or more intermediaries, by such Person, other than a nominal number
of shares or a nominal amount of other ownership interests issued in order to
comply with requirements that such shares or interests be held by one or more
other Persons, including requirements for directors’ qualifying shares or
interests, requirements to have or maintain two or more stockholders or equity
owners or other similar requirements.
 
Section 1.2 Certain Interpretive Matters.
 
(a) Unless the context requires otherwise, (i) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or
- 10 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
Schedules of or to this Agreement, (ii) each accounting term not otherwise
defined in this Agreement has the meaning commonly applied to it in accordance
with Taiwan GAAP, (iii) words in the singular include the plural and vice versa,
(iv) the term “including” means “including without limitation,” and (v) the
terms “herein,” “hereof,” “hereunder” and words of similar import shall mean
references to this Agreement as a whole and not to any individual section or
portion hereof.  Unless otherwise denoted, all references to “$” or dollar
amounts will be to lawful currency of the United States of America.  All
references to “day” or “days” mean calendar days.
 
(b) No provision of this Agreement will be interpreted in favor of, or against,
either JV Party by reason of the extent to which (i) such JV Party or its
counsel participated in the drafting thereof, or (ii) such provision is
inconsistent with any prior draft of this Agreement or such provision.
 
(c) For purposes of the definition of Boundary Conditions, the following fabs
collectively shall constitute a single fab:  (i) the existing fabs commonly
referred to as “Fab 1” and “Fab 2” at Hwa Ya Technology Park, Taoyuan, Taiwan,
and (ii) the fab leased as of the Closing Date by MeiYa Technology Corporation
(MeiYa Technology Corporation [Translation from Chinese]), a company
incorporated under the laws of the ROC, and located at Hwa Ya Technology Park,
Taoyuan, Taiwan, so long as such fab is operated by the Joint Venture Company.
 
ARTICLE 2

 
THE JOINT VENTURE COMPANY
 
Section 2.1 General Matters.
 
(a) Name.  The JV Parties shall use best efforts to cause the Joint Venture
Company to be named Inotera Memories, Inc. [Translation from Chinese] in Chinese
and “Inotera Memories, Inc.” in English.  The JV Parties acknowledge and agree
to use best efforts to cause the Joint Venture Company to be continued as a
company-limited-by-shares under the laws of the ROC.
 
(b) Purpose.  During the period commencing on the date hereof and ending on the
date that the Joint Venture Company’s fabs are fully converted (as determined
based on the delivery of the final Trench DRAM Product manufactured by the Joint
Venture Company) from the manufacture of Trench DRAM Products to the manufacture
of Stack DRAM Products (the “Transition Period”), the JV Parties shall use best
efforts to cause the purpose of the Joint Venture Company to be the manufacture
and sale of certain Trench DRAM Products and Stack DRAM Products exclusively for
and to Micron and NTC.  After the Transition Period, the JV Parties shall use
best efforts to cause the purpose of the Joint Venture Company to be the
manufacture and sale of certain Stack DRAM Products exclusively for and to
Micron and NTC; and the entry of, or engagement in, any such lawful transactions
or activities in furtherance of the foregoing purpose.
 
- 11 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
(c) Business Scope.  Subject to amendment by the JV Parties from time to time
and any necessary approval from the relevant Governmental Entities, the JV
Parties shall use best efforts to cause the registered business scope of the
Joint Venture Company to be as set forth in its business license, other
incorporation documents and the Articles of Incorporation, all as mutually
agreed upon by the JV Parties.
 
(d) Principal Place of Business.  The JV Parties shall use best efforts to cause
the registered address and the principal place of business of the Joint Venture
Company to be at Hwa-Ya Technology Park, Taoyuan, Taiwan, ROC, unless the Board
of Directors changes the registered address or the principal place of business
of the Joint Venture Company to such other place as the Board of Directors may
from time to time determine.  The Joint Venture Company may maintain offices and
places of business at such other place or places within or outside of Taiwan as
the Board of Directors may deem to be advisable.
 
Section 2.2 Articles of Incorporation.  In case of any conflict or inconsistency
between the provisions of the Articles of Incorporation and the terms of this
Agreement, the terms of this Agreement shall prevail as between the JV Parties
to the extent permitted under the Applicable Laws.  The JV Parties shall
exercise all rights available to them to give effect to the terms of this
Agreement to the extent permissible under the Applicable Laws and to take such
reasonable steps to amend the Articles of Incorporation as soon as practicable
to the extent necessary to remove any such conflict or inconsistency.
 
Section 2.3 Maintenance of Joint Venture Company.  The JV Parties shall use best
efforts to cause the Board of Directors, or officers of the Joint Venture
Company, to make or cause to be made, from time to time, filings and
applications to the relevant Governmental Entities in the ROC to amend any
registration, license or permit of the Joint Venture Company as the Board of
Directors reasonably considers necessary or appropriate under the Applicable
Laws so as to ensure (a) the continuation of the Joint Venture Company as a
company-limited-by-shares under the laws of the ROC and (b) compliance with the
terms of this Agreement.
 
Section 2.4 Governmental Approvals.  In the event that either JV Party takes or
desires to take any action contemplated by this Agreement that could reasonably
be expected to result in an event or transaction, including the purchase by
either JV Party of Shares pursuant to Section 9.3, 12.3, 12.6 or 13.1, which
event or transaction, as to each of the foregoing, would require either JV Party
to make a filing, notification or any other required or requested submission
under antitrust, competition, foreign investment, company or fair trade law (any
such event or transaction, a “Filing Event” and any such filing, notification,
or any such other required or requested submission, a “Filing” and any such law,
a “Regulatory Law”), then:
 
(a) the JV Party taking such action, in addition to complying with any other
applicable notice provisions under this Agreement, shall promptly notify the
other JV Party of such Filing Event, which notification shall include an
indication that Filings under the Regulatory Law will be required;
 
(b) notwithstanding any provision to the contrary in this Agreement, a Filing
Event may not occur or close until after any applicable waiting period
(including any extension thereof) under the Regulatory Law, as applicable to
such Filing Event, shall have
- 12 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
expired or been terminated, and all approvals under regulatory Filings in any
jurisdiction that shall be necessary for such Filing Event to occur or close
shall have been obtained, and any applicable deadline for the occurrence or
closing of such Filing Event contained in this Agreement shall be delayed, so
long as both JV Parties are proceeding diligently in accordance with this
Section 2.4 to seek any such expiration, termination or approval, and so long as
there are no other outstanding conditions preventing the occurrence or closing
of the Filing Event;
 
(c) the JV Parties shall, and shall cause any of their relevant Affiliates to:
 
(i) as promptly as practicable, make their respective Filings under the
applicable Regulatory Law;
 
(ii) promptly respond to any requests for additional information from the
applicable Governmental Entity;
 
(iii) subject to applicable Regulatory Laws, use commercially reasonable efforts
to cooperate with each other in the preparation of, and coordinate, such Filings
(including the exchange of drafts between each party’s outside counsel) so as to
reduce the length of any review periods;
 
(iv) subject to applicable Regulatory Laws, cooperate and use their respective
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary under Regulatory Law in
connection with such Filing Event, including using commercially reasonable
efforts to provide information, obtain necessary exemptions, rulings, consents,
clearances, authorizations, approvals and waivers, and effect necessary
registrations and filings;
 
(v) subject to applicable Regulatory Laws, use their commercially reasonable
efforts to (a) take actions that are necessary to prevent the applicable
Governmental Entity from filing an action with a court or Governmental Entity
that, if the Governmental Entity prevailed, would restrict, enjoin, prohibit or
otherwise prevent or materially delay the consummation of the Filing Event,
including an action by any such Governmental Entity seeking a requirement to (i)
sell, license or otherwise dispose of, or hold separate and agree to sell or
otherwise dispose of, assets, categories of assets or businesses of either JV
Party, the Joint Venture Company, or any of their respective Subsidiaries; (ii)
terminate existing relationships and contractual rights and obligations of
either JV Party, the Joint Venture Company or any of their respective
Subsidiaries; (iii) terminate any relevant joint venture or other arrangement;
or (iv) effectuate any other change or restructuring of either JV Party or the
Joint Venture Company (as to each of the foregoing, a “Divestiture Action”), and
(b) contest and resist any action, including any legislative, administrative or
judicial action, and to have vacated, lifted, reversed or overturned any order
that restricts, enjoins, prohibits or otherwise prevents or materially delays
the occurrence or closing of such Filing Event; and
 
(vi) subject to applicable Regulatory Laws, prior to the making or submission of
any analysis, appearance, presentation, memorandum, brief, argument, opinion or
proposal by or on behalf of either JV Party in connection with proceedings under
or relating to
- 13 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
the applicable Regulatory Law, consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals, and provide one another with copies of all material communications
from and filings with, any Governmental Entities in connection with any Filing
Event;
 
(d) notwithstanding anything to the contrary in this Section 2.4, nothing in
this Section 2.4 shall require either JV Party or its respective Affiliates, or
the Joint Venture Company, to take any Divestiture Action; and
 
(e) if the Filing Event is prevented from occurring or closing as a result of
any applicable Regulatory Laws, after exhausting all efforts required under this
Section 2.4 to obtain the necessary approval of any applicable Governmental
Entity, then the JV Parties shall negotiate in good faith to agree upon an
alternative event or transaction that would be permissible under applicable
Regulatory Laws, and would approximate, as closely as possible, the intent and
contemplated effect of the original Filing Event.
 
ARTICLE 3
 
CAPITALIZATION; CONTRIBUTION OF CAPITAL
 
Section 3.1 Authorized Capital.  In accordance with Section 6.5, the JV Parties
shall use best efforts to cause the authorized capital of the Joint Venture
Company to be amended from time to time, as may be necessary or desirable to
consummate the transactions contemplated herein and in accordance with the
Applicable Laws of the ROC.
 
Section 3.2 Capital Contributions.
 
(a) No Obligation.  Unless otherwise agreed by the JV Parties in writing,
neither JV Party shall be obligated to make any contribution of capital to the
Joint Venture Company.
 
(b) Future Cash Requirements.  Until the second anniversary of the Closing, the
JV Parties shall use commercially reasonable efforts consistent with their
fiduciary duties to the Joint Venture Company, to cause the Joint Venture
Company to fund future cash requirements through cash flow generated by
operations of the Joint Venture Company or external debt financing rather than
the issuance of Shares or other equity or equity-linked securities of the Joint
Venture Company.
 
Section 3.3 Unilateral Purchase of Shares.  Except as otherwise provided herein,
MNL shall not, and shall not permit Micron or its Subsidiaries to, and NTC shall
not, and shall not permit its Subsidiaries to, directly or indirectly acquire
Shares or any other equity-linked securities of the Joint Venture Company from
any Person other than the Joint Venture Company, without the prior written
consent of the other JV Party.  MNL and NTC shall use their respective best
efforts to prevent the Joint Venture Company from issuing Shares or any other
equity-linked security of the Joint Venture Company, directly or indirectly, to
an Affiliate of MNL or NTC without the prior written consent of both JV
Parties.  If an Affiliate of MNL or of NTC acquires Shares or any other
equity-linked security of the Joint Venture Company, whether from the Joint
- 14 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
Venture Company or otherwise (except as a result of a Permitted Transfer as
contemplated by Section 9.2), the JV Parties shall, notwithstanding anything to
the contrary in Sections 5.1(b) or (c), use their respective commercially
reasonable efforts to cause the directors on the Board of Directors to be
allocated between them, consistent with the principles set forth in Sections
5.1(b) and (c), as if the Shares or equity-linked securities owned by such
Affiliates were owned one half by MNL and one half by NTC (and treating, for
purposes of this sentence, any director whose election was controlled by an
Affiliate of a JV Party as being a director designated by such JV
Party).  Notwithstanding the foregoing, if the JV Parties fail to achieve the
foregoing result after using such commercially reasonable efforts, no JV Party
shall be in breach of this section or have any liability for such failure.
 
ARTICLE 4
 
BANK LOANS
 
If the Board of Directors shall at any time determine that there is a need for
the Joint Venture Company to obtain external financing, the JV Parties will
assist the Joint Venture Company to seek and obtain commercial loans or other
financing arrangements from banks and other financial institutions on
competitive market terms and otherwise as the Joint Venture Company may
reasonably require.  None of the JV Parties (or any of their representatives)
shall be obligated under this Agreement or otherwise to provide any guarantee or
security for any such loans in favor of the Joint Venture Company, unless
specifically agreed in writing by such JV Party (or its duly authorized
representative).
 
ARTICLE 5
 
MANAGEMENT OF THE JOINT VENTURE COMPANY
 
Section 5.1 Board of Directors.
 
(a) Power and Authority.  The JV Parties shall use best efforts to cause the
Board of Directors to be responsible for the overall management of the business,
affairs and operations of the Joint Venture Company.  The JV Parties shall use
best efforts to cause the Board of Directors to have all the rights and powers
given to it under the Articles of Incorporation and the Applicable Laws of the
ROC, including without limitation, the ROC Company Law.
 
(b) Number of Directors.  The JV Parties shall use best efforts to cause the
Articles of Incorporation to provide for the Joint Venture Company to have a
Board of Directors consisting of twelve (12) directors (provided that the JV
Parties shall use best efforts to reduce such number for each director withdrawn
in accordance with Section 5.1(b)(iv)).  The JV Parties shall use best efforts
to cause the directors to be designated and elected as follows (subject, and
giving effect, to any prior withdraw of one or more directors in accordance with
Section 5.1(b)(iv)):
 
[***].
 
- 15 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

(c) Agreement to Vote.
 
 
(i) The JV Parties agree to vote, in any meeting of the shareholders where
directors are elected, in a coordinated manner, to elect all of the Persons
designated by the JV Parties in accordance with Section 5.1(b) above.
 
(ii) If for any reason the JV Parties shall be unable to elect twelve (12)
Persons (or such lesser number of Persons as is applicable after taking into
account the application of Section 5.1(b)(iv)) to be their representatives to
serve as directors pursuant to Section 5.1(b), the JV Parties shall vote, in a
coordinated manner, to elect as many of such Persons as possible, consistent
with the principles set forth in Section 5.1.
 
(d) Removal and Replacement.  Any of the representatives serving as directors on
the Board of Directors may be removed or replaced for any reason by the JV Party
that designated him or her.  If any such representative serving on the Board of
Directors is so removed or replaced or otherwise ceases to serve as a director
on the Board of Directors, the JV Party that designated such representative
shall be entitled to designate another Person to fill such vacancy, and the JV
Parties shall use best efforts to have such replacement elected as a director.
 
(e) Compensation.  The directors, except for the independent directors, if any,
shall not receive any compensation for serving as such, although the Board of
Directors may authorize the reimbursement of expenses reasonably incurred in
connection with the performance of their duties.
 
(f) Meetings of the Board of Directors; Notice.  The JV Parties shall use best
efforts to cause or affect the following:
 
(i) The Board of Directors shall meet from time to time but at least once per
Fiscal Quarter in Taiwan (or such other place as the Board of Directors may
decide) by not less than fourteen (14) days notice in writing.  Emergency
meetings of the Board of Directors may be convened from time to time by the
Chairman, or the Vice-Chairman pursuant to Section 5.2(c), by not less than two
(2) Business Days notice in writing.
 
(ii) A notice of a meeting of the Board of Directors shall contain the time,
date, location and agenda for such meeting.  The presence of any director at a
meeting (including attendance by means of video conference) shall constitute a
waiver of notice of the meeting with respect to such director.
 
(iii) The Board of Directors shall cause written minutes to be prepared of all
actions, determinations and resolutions taken by the Board of Directors and a
copy thereof sent to each director and supervisor of the Joint Venture Company
within twenty (20) days of each meeting.
 
(g) Proxy and Video Conference.  The JV Parties shall use best efforts to cause
the Joint Venture Company to allow that:  (i) in any case where a director
cannot attend a meeting of the Board of Directors, such director may appoint
another director as his or her proxy in accordance with the ROC Company Law;
(ii) all or any of the directors may
- 16 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
participate in a meeting of the Board of Directors by means of a video
conference which allows all persons participating in the meeting to see and hear
each other; and (iii) a director so participating shall be deemed to be present
in person at the meeting and shall be entitled to vote or be counted in a quorum
accordingly.
 
(h) Quorum.  The JV Parties shall use best efforts to cause the presence of at
least [***] of the directors in office, in person, by proxy or by video
conference, to be necessary and sufficient to constitute a quorum for the
purpose of taking action by the directors at any meeting of the Board of
Directors.  No action taken by the Board of Directors at any meeting shall be
valid unless the requisite quorum is present.
 
(i) Voting.  Unless a higher majority of votes is specifically required under
the ROC Company Law or the Articles of Incorporation, the JV Parties shall use
best efforts to cause all actions, determinations or resolutions of the Board of
Directors to require the affirmative vote of a [***] majority of the directors
present at any meeting of the Board of Directors at which a quorum is present.
 
(j) Matters Requiring the Approval of the Board of Directors.  The JV Parties
shall use best efforts to cause each of the following actions to require the
approval of the Board of Directors by resolution adopted in accordance with
Section 5.1(i) above (which approval may be obtained through the adoption of a
Business Plan by the Board of Directors in accordance with Section 7.5,
provided, that the relevant Business Plan sets forth such action in reasonable
detail):
 
(i) appointing or removing the Chairman and, once the position has been created,
the Vice Chairman of the Board of Directors and appointing or removing the
President and Executive Vice President of the Joint Venture Company nominated by
the Chairman, and appointing  or removing any Vice Presidents of the Joint
Venture Company;
 
(ii) approving or amending any Business Plan, including the Annual Budget, any
quarterly budgets, the production plan, the profit and loss plan, the capital
investment plan and the financial plan;
 
(iii) issuing new Shares within the authorized capital of the Joint Venture
Company or issuing equity-linked securities;
 
(iv) determining long-term policies of the Joint Venture Company, including
substantial change in the organizational structure and business operation of the
Joint Venture Company;
 
(v) determining employment terms, including compensation packages of the
President, the Executive Vice President, Vice Presidents and assistant Vice
Presidents of the Joint Venture Company;
 
(vi) establishing Subsidiaries, opening and closing branch offices, acquiring or
selling all or part of the assets of another entity or business, establishing
new business sites and closing of existing ones;
 
- 17 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
(vii) setting the limits of authorities of various employment positions and
approving the internal chart of authorities;
 
(viii) making capital expenditures (or a group of related capital expenditures)
in an amount equal to or greater than [***] individually or [***] in the
aggregate in any one Fiscal Quarter;
 
(ix) borrowing or lending to, or guaranteeing the obligations of, any Third
Party;
 
(x) pledging or hypothecating, or creating any encumbrance or other security
interest in, the Joint Venture Company’s assets;
 
(xi) issuing any debt securities of the Joint Venture Company;
 
(xii) entering into an agreement for the purchase, transfer, sale or any other
disposal of assets valued at an amount greater than [***] other than transfers,
sales or dispositions of assets in the ordinary course of business of the Joint
Venture Company;
 
(xiii) entering into, amending or terminating any material agreement relating to
intellectual property rights or know how;
 
(xiv) entering into, amending or terminating any agreement or other arrangement
with, or for the benefit of, any director of the Joint Venture Company;
 
(xv) establishing, modifying or eliminating any significant accounting or tax
policy, procedure or principle;
 
(xvi) creating new product lines or discontinuing existing product lines;
 
(xvii) commencing any litigation as plaintiff or settling any litigation
matters;
 
(xviii) preparing and submitting proposals for surplus earning distributions and
loss offset to the shareholders of the Joint Venture Company for approval;
 
(xix) submitting any matters to the shareholders of the Joint Venture Company
for consideration or approval as may be required by the law;
 
(xx) entering into, modifying, extending or terminating any one-time service or
purchase of goods agreement in the amount of more than [***] or any long-term
service or purchase agreement for goods between the Joint Venture Company and a
shareholder holding more than 10% of the issued share capital of the Joint
Venture Company, or an Affiliate of such shareholder;
 
(xxi) redeeming or repurchasing Shares;
 
- 18 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
(xxii) deciding other important matters related to the Joint Venture Company
that arise other than in the ordinary course of business.
 
Section 5.2 Chairman and Vice-Chairman.
 
(a) Chairman.  The JV Parties shall use best efforts to cause the Chairman of
the Board of Directors to be a director designated by NTC, subject to the
consent of MNL, which consent shall not be unreasonably withheld.  The JV
Parties shall use best efforts to cause the Chairman to have such duties and
responsibilities as may be assigned to him or her by the Board of
Directors.  The JV Parties shall use best efforts to cause the Chairman to not
have a second or casting vote.
 
(b) Vice-Chairman.  The JV Parties shall use best efforts to cause the Articles
of Incorporation to be amended to provide that there shall be a Vice-Chairman of
the Board of Directors who shall be a director designated by MNL, subject to the
consent of NTC, which consent shall not be unreasonably withheld.  The JV
Parties shall use best efforts to cause the Vice-Chairman to not have a second
or casting vote.
 
(c) Convening of the Board of Directors Meeting.  The JV Parties shall use best
efforts to cause meetings of the Board of Directors to be convened by the
Chairman.  The JV Parties shall use best efforts to cause each director of the
Joint Venture Company to have the right to request the Chairman to convene a
meeting of the Board of Directors indicating the proposed agenda.  If the
Chairman does not, within one week (or within three (3) days for convening an
emergency meeting of the Board of Directors), comply with such director’s
request, the JV Parties shall use best efforts to cause the Vice-Chairman to
have the right to convene the meeting of the Board of Directors as requested by
such director.
 
Section 5.3 Supervisors.
 
(a) Number of Supervisors.  The JV Parties shall use best efforts to cause the
Articles of Incorporation to provide for the Joint Venture Company to have four
(4) supervisors.  The JV Parties agree to vote, in any meeting of the
shareholders where supervisors are elected, in a coordinated manner, to elect as
supervisors two (2) Persons designated by MTT and two (2) Persons designated by
Pei Jen Co., Ltd.  From and after the Closing, MNL shall cause MTT, and NTC
shall cause Pei Jen Co., Ltd., to hold, respectively, a number of Shares that is
equal to or greater than one-half (1/2) of the minimum number of Shares required
to be held by all supervisors of the Joint Venture Company in accordance with
Applicable Laws.
 
(b) Agreement to Vote.  The JV Parties agree to vote, in any meeting of the
shareholders where supervisors are elected, in a coordinated manner, to elect
all of the Persons designated by the JV Parties in accordance with Section
5.3(a) above.
 
(c) Removal and Replacement.  The JV Parties shall use best efforts to provide
that any of the supervisors may be removed or replaced for any reason by the JV
Party that designated him or her.  If any supervisor is so removed or replaced
or otherwise ceases to serve as a supervisor, the JV Parties shall use best
efforts to cause the JV Party that designated such supervisor to be entitled to
designate another Person to fill such vacancy.
 
- 19 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
(d) Compensation.  The JV Parties shall use best efforts to cause the
supervisors, except for the independent supervisors, if any, to not receive any
compensation for serving as such, although the Board of Directors may authorize
the reimbursement of expenses reasonably incurred in connection with the
performance of their duties.
 
(e) Restriction on Employment.  The JV Parties shall use best efforts to cause
the supervisors to not be concurrently employed by the Joint Venture Company in
any other capacity.
 
Section 5.4 President and Executive Vice President.
 
(a) President.  The JV Parties shall use best efforts to cause the Articles of
Incorporation to provide for the Joint Venture Company to have a president (the
“President”), who shall report to the Board of Directors and serve at its
pleasure.  The President shall have such daily operation and management
responsibilities of the Joint Venture Company as may be assigned or delegated by
the Board of Directors from time to time.  [***].
 
(b) Executive Vice President.  The JV Parties shall use best efforts to cause
the Articles of Incorporation to provide for the Joint Venture Company to have
an executive vice president (the “Executive Vice President”), who shall also
report to the Board of Directors and serve at its pleasure.  The Executive Vice
President shall work with and assist the President in executing the daily
operation and management responsibilities of the Joint Venture Company and shall
have such other responsibilities as may be assigned or delegated by the Board of
Directors from time to time.  [***].
 
(c) Termination and Vacancy.  The JV Parties shall use best efforts to cause the
Board of Directors to have the exclusive right to terminate the services of the
President and the Executive Vice President with or without cause.  In the event
of any such termination or in the event of any vacancy as a result of death,
resignation, retirement or any other reason, the JV Parties shall use best
efforts to cause the JV Party that nominated the President or the Executive Vice
President, as the case may be, to be entitled to nominate another Person,
subject to the same consent requirement set forth in Sections 5.4(a) or (b)
above, as the case may be, to fill such vacancy for appointment by the Board of
Directors.
 
(d) Authority.  With respect to the execution of the daily operation and
management of the Joint Venture Company, the JV Parties shall use best efforts
to cause the President and the Executive Vice President to have the authority
to, among other things:
 
(i) propose the annual budget and business plan of the Joint Venture Company;
 
(ii) approve capital expenditures of the Joint Venture Company of [***] or less
in a single event, or an aggregate of [***] or less in any Fiscal Quarter;
 
(iii) approve borrowing and lending of the Joint Venture Company and
dispositions of assets of the Joint Venture Company, in each case less than
[***]; and
 
- 20 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
(iv) execute annual budgets of the Joint Venture Company approved by the Board
of Directors.
 
(e) Work as a Team.  The President and the Executive Vice President shall work
as a team in executing their duties and responsibilities.
 
Section 5.5 Other Officers.  The JV Parties shall use best efforts to allow the
President and the Executive Vice President to appoint, subject to the approval
of the Board of Directors, and be assisted by such other officers of the Joint
Venture Company as the President and the Executive Vice President may consider
necessary or desirable from time to time.  Such other officers shall perform
such duties and have such powers specifically delegated to them by the Board of
Directors from time to time.  The JV Parties shall use best efforts to cause the
Board of Directors to determine, from time to time, the compensation, including
any incentive compensation, for which such officers may be offered.  The JV
Parties shall use best efforts to allow the Board of Directors to, from time to
time, also appoint, and assign titles to, other officers of the Joint Venture
Company, and delegate to such officers such authorities and duties as the Board
of Directors may deem advisable.
 
ARTICLE 6

 
SHAREHOLDERS’ MEETINGS
 
Section 6.1 Annual Meeting.  The JV Parties shall use best efforts to cause the
annual meetings of the shareholders of the Joint Venture Company to be convened
at least once annually by not less than thirty (30) days prior notice in writing
accompanied by an agenda specifying the business to be transacted.
 
Section 6.2 Special Meeting.  The JV Parties shall use best efforts to cause
special meetings of the shareholders of the Joint Venture Company to be held
from time to time and to be convened by the Board of Directors by not less than
fifteen (15) days prior notice in writing accompanied by an agenda specifying
the business to be transacted.  (Any annual meetings of the shareholders and any
special meetings of the shareholders shall individually be referred to as a
“Shareholders’ Meeting” and collectively be referred to as “Shareholders’
Meetings.”)
 
Section 6.3 Quorum.  Unless a higher quorum is required under the Applicable
Laws, the JV Parties shall use best efforts to cause the presence of the
shareholders of the Joint Venture Company representing [***] or more of the
issued and outstanding Shares of the Joint Venture Company to be necessary and
sufficient to constitute a quorum for the purpose of taking action at any
Shareholders’ Meeting of the Joint Venture Company.  The JV Parties shall use
best efforts to provide that no action taken at a Shareholders’ Meeting shall be
valid unless the requisite quorum is present.
 
Section 6.4 Voting.  The JV Parties shall use best efforts to cause each Share
to entitle its holder to one vote.  Unless a higher vote is required under the
Applicable Laws, the JV Parties shall use best efforts to cause all actions,
determinations or resolutions of the shareholders at any Shareholders’ Meeting
of the Joint Venture Company to require the affirmative vote of [***] or
- 21 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
more of the votes represented in person or by proxy at the Shareholders’ Meeting
at which a quorum is present.
 
Section 6.5 Matters Requiring the Approval of the Shareholders.  The JV Parties
shall use best efforts to cause each of the following actions to require the
approval of the shareholders of the Joint Venture Company by resolution adopted
in accordance with Section 6.4 above:
 
(a) amending, restating or revoking the Articles of Incorporation;
 
(b) electing or removing the directors or the supervisors;
 
(c) determining the compensation of any director or supervisor;
 
(d) approving the balance sheet and other financial statements received from the
Board of Directors;
 
(e) appointing and removing the auditors of the Joint Venture Company;
 
(f) approval of surplus earning distribution or loss offset proposals;
 
(g) any merger, consolidation or other business combination to which the Joint
Venture Company is a party, or any other transaction to which the Joint Venture
Company is a party (other than where the Joint Venture Company is merged or
combined with or consolidated into a Wholly-Owned Subsidiary of the Joint
Venture Company), resulting in (i) a change of control of the Joint Venture
Company, other than a change of control that may occur pursuant to Section 9.3,
12.3, 12.6 or 13.1 or (ii) the sale of all or substantially all assets of the
Joint Venture Company;
 
(h) voluntary submission by the Joint Venture Company to receivership,
bankruptcy or any similar status;
 
(i) liquidation or dissolution of the Joint Venture Company; and
 
(j) other actions reserved to the determination of the shareholders of the Joint
Venture Company by the ROC Company Law.
 
ARTICLE 7
 
OPERATIONS
 
Section 7.1 Manufacturing Facility; Fab Equipment.
 
(a) Fab Equipment.  Subject to the mutual agreement of the JV Parties, the Joint
Venture Company may purchase, at fair market value, NTC’s idle equipment that is
suitable for use in connection with the manufacturing of Stack DRAM Products.
 
(b) Upgrade and Enhancements.  [***].
 
Section 7.2 Manufacturing Operations.
 
- 22 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
(a) Front-End Manufacturing Operations.  The JV Parties shall use best efforts
to cause the Joint Venture Company to operate, at all times, within the Boundary
Conditions.
 
(b) Manufacturing Committee.
 
(i) The JV Parties have jointly established a manufacturing committee (the
“Manufacturing Committee”), [***].  The members of the Manufacturing Committee
shall serve at the pleasure of the JV Party appointing them and may be removed
from the Manufacturing Committee and replaced by such JV Party at any time with
or without cause.
 
(ii) NTC’s members of the Manufacturing Committee shall be employees of NTC, and
MNL’s members of the Manufacturing Committee shall be employees of Micron, in
each case who are responsible for product loading and planning decisions and who
can coordinate the loading of product at the Joint Venture Company level.
 
(iii) The JV Parties shall use best efforts to cause the Manufacturing Committee
to be responsible for [***].  In reaching such decisions, the Manufacturing
Committee may take advice and input from such sources as it deems appropriate.
 
(iv) In the event that the members of the Manufacturing Committee cannot agree
on product loading decisions, then the Manufacturing Committee will permit, with
respect to each Process Node, [***].
 
(v) The allocation of Trench DRAM Manufacturing Capacity shall be based on [***]
(“Baseline Flow”).  On a quarterly basis, or as otherwise determined by the
Manufacturing Committee, the Manufacturing Committee shall determine the
Baseline Flow.  If, during any quarter, the Manufacturing Committee cannot agree
on a Baseline Flow, [***].
 
(vi) Requests of Micron and NTC for products or product mixes different from the
pre-planned Baseline Flow with respect to a fab shall be honored, except to the
extent honoring such request would lead to wafer starts for the non-Baseline
Flow products at such fab resulting in Micron or NTC receiving more than the
Trench DRAM Manufacturing Capacity and or Stack DRAM Manufacturing Capacity
allocated to such Person under the current Baseline Flow for such fab.  To the
extent that both Micron and NTC request changes in products or product mixes at
a given fab that result in [***], the Manufacturing Committee shall re-determine
the allocation of Trench DRAM Manufacturing Capacity and Stack DRAM
Manufacturing Capacity based on [***], which shall then be the basis for its
loading plans with respect to such fab.
 
(vii) The JV Parties shall use best efforts to cause the Joint Venture Company
to ensure that Trench DRAM Manufacturing Capacity and Stack DRAM Manufacturing
Capacity at each fab is allocated as provided for in this Section 7.2.
 
(viii) The Manufacturing Committee shall meet at such times as may be helpful or
necessary for the efficient operation of the Company but in no event less than
monthly.  The Manufacturing Committee shall provide an annual report to the
Joint Venture Company for use in a Business Plan and the Manufacturing Plan.
 
- 23 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
(c) Manufacturing Plan.  The JV Parties shall use best efforts to cause the
Joint Venture Company to prepare an annual manufacturing plan (the
“Manufacturing Plan”) under the direction of the President, with input from the
Executive Vice President, the JV Parties and the Manufacturing Committee (or
such other persons or committees charged with such responsibility from time to
time by the JV Parties).  The Manufacturing Plan shall be updated quarterly by
the Joint Venture Company and the Manufacturing Committee in accordance with the
procedures set forth in the Supply Agreement.  The Manufacturing Plan shall
address various manufacturing issues, including without limitation, the DRAM
Products to be manufactured, priority of wafer starts and weekly output.
 
Section 7.3 Output Rights and Obligations.
 
(a) Supply Agreement.  No amendment or modification of the terms or conditions
of the Supply Agreement shall be made without prior written notice to and the
prior written consent of NTC and Micron.
 
(b) Output Percentage.  [***].
 
Section 7.4 Marketing and Sales.  With respect to DRAM Products purchased from
the Joint Venture Company, each of Micron and NTC shall be free to compete
against each other, anywhere in the world and with any customers, using its own
marketing and sales channels and personnel.  The JV Parties agree that
appropriate safeguards shall be put in place by each JV Party, and the JV
Parties shall use best efforts to cause the Joint Venture Company to put in
place such safeguards, to ensure compliance with all applicable competition or
anti-trust laws.
 
Section 7.5 Business Plans and Budgets.
 
(a) Annual Business Plan; Annual Budget.
 
(i) For each Fiscal Year, the JV Parties shall use best efforts to cause the
President, in consultation with the Executive Vice President and with input from
the Manufacturing Committee or such other relevant Persons or committees charged
by the JV Parties with responsibility for such matters from time to time, to
prepare and submit to the Board of Directors for approval, an annual business
plan (the “Annual Business Plan”) [***].
 
(ii) The Annual Business Plan shall include an annual budget (“Annual Budget”)
which shall cover [***].
 
(iii) The JV Parties shall use best efforts to cause the Annual Business Plan,
including the Annual Budget, to not be amended, updated, modified or superseded
without the approval of the Board of Directors.
 
(b) Transition Supply Obligation. With respect to a Share Disposition of all
(but not less than all) of the Shares then owned by a JV Party as contemplated
under Sections 9.3, 12.3, 12.6 and 13.1, the JV Party that remains a shareholder
of the Joint Venture Company after such Share Disposition shall, [***].
 
- 24 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
ARTICLE 8
 
EMPLOYEE MATTERS
 
Section 8.1 Employees.
 
(a) Employees of the Joint Venture Company.  The JV Parties shall use best
efforts to cause the Joint Venture Company to employ its own personnel,
including administrative staff, operators, technicians and engineers, and,
except with respect to employees assigned to the Joint Venture Company pursuant
to the Micron Assigned Employee Agreement or NTC Assigned Employee Agreement, to
be their exclusive employer.
 
(b) Hiring.  The JV Parties shall use best efforts to cause the number, position
and compensation of the employees of the Joint Venture Company to be as
determined by the President in consultation with the Executive Vice President,
consistent with the Annual Business Plan and other employee policies, program
and benefits approved by the Board of Directors or as otherwise expressly
authorized by the Board of Directors.
 
(c) Employee Policies.  The JV Parties shall use best efforts to cause, subject
to the approval of the Board of Directors, the Joint Venture Company to put in
place and implement such employee policies, programs and benefits as determined
by the President in consultation with the Executive Vice President or as may
otherwise be required by Applicable Laws.
 
Section 8.2 Assigned Employees.
 
(a) Micron Assigned Employee Agreement.  Certain employees of Micron may be
assigned or transferred to work at or with the Joint Venture Company.  In
connection therewith, Micron and the Joint Venture Company have entered into the
Micron Assigned Employee Agreement.
 
(b) NTC Assigned Employee Agreement.  Certain employees of NTC may be assigned
or transferred to work at or with the Joint Venture Company.  In connection
therewith, NTC and the Joint Venture Company have entered into the NTC Assigned
Employee Agreement.
 
Section 8.3 Employment and Service-Related Forms.  The JV Parties shall use best
efforts to cause the Joint Venture Company to have policies applicable to, and
ensure that all of its officers, employees and third-party independent
contractors, third-party consultants, and other third-party service providers
enter into appropriate agreements with respect to, (a) protection of
confidential information of the Joint Venture Company, (b) compliance with
Applicable Laws, (c) other matters related to the delivery of services to, or
employment of such Person by, the Joint Venture Company, (d) intellectual
property creation and assignment documents, including invention disclosures,
pursuant to which ownership to any intellectual property created in the course
of employment with (or service to) the Joint Venture Company shall be
transferred and assigned to the Joint Venture Company or its designee, as
appropriate.
 
- 25 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
Section 8.4 [***].
 
(a) [***].  During the [***], MNL shall not, and shall cause Micron and its
Affiliates not to, without the prior written consent of NTC, [***], provided
that such Affiliate of Micron does not do so with information or assistance
provided by Micron, [***].
 
(b) [***].  During the [***], NTC shall not, and shall cause its Affiliates not
to, without the prior written consent of MNL and Micron, [***], provided that
such Affiliate of NTC does not do so with information or assistance provided by
NTC, [***].
 
ARTICLE 9

 
TRANSFER RESTRICTIONS
 
Section 9.1 Restrictions on Transfer.
 
(a) Transfer Prohibitions.
 
(i) A JV Party shall in no event sell, exchange, transfer, dispose of, encumber,
pledge, mortgage or hypothecate (each a “Transfer”), whether directly or
indirectly, any part of the Shares of the Joint Venture Company owned by it to
any Person if immediately after such Transfer such JV Party’s Equity Interest
would be below [***]%.
 
(ii) The JV Parties agree that:
 
(A) MNL shall in no event Transfer any part of the Shares of the Joint Venture
Company owned by it to a [***] without the prior written consent of NTC; and
 
(B) NTC shall in no event Transfer any part of the Shares of the Joint Venture
Company owned by it to a [***] without the prior written consent of MNL;
provided, however, the provisions of this Section 9.1(a)(ii) shall not apply to
any Transfer of Shares conducted on, and through the normal, public trading
procedures of, the Taiwan Stock Exchange or any other stock exchange upon which
the Shares are listed, in each case other than Transfers conducted through
after-hours trading on such exchanges.
 
(b) Change of Control Event.  [***].
 
(c) Transferee to be Bound.  Notwithstanding consent being given by one JV Party
to the other JV Party for the Transfer of any part of the Shares of the Joint
Venture Company owned by the transferring JV Party to any Person, the
transferring JV Party shall cause and procure the transferee to agree in writing
to perform and be bound by all duties and obligations of the transferring JV
Party, including the any transfer restrictions under Section 9.1 of this
Agreement, except where the Transfer is conducted on, and through the normal,
public trading procedures of, the Taiwan Stock Exchange or any other stock
exchange upon which the Shares are listed, in each case other than Transfers
conducted through after-hours trading on such exchanges.
 
- 26 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
Section 9.2 Permitted Transfers.  Notwithstanding Section 9.1, a JV Party may
Transfer all (but not less than all) of its shares in the Joint Venture Company
to [***] (a “Permitted Transfer”); provided, that:
 
(a) such transferee shall agree in writing to perform and be bound by all duties
and obligations of the transferring JV Party, including the obligations set
forth in this Agreement and any Joint Venture Documents to which the
transferring JV Party is a party;
 
(b) the transferring JV Party shall not be released from its duties and
obligations under this Agreement or any other Joint Venture Documents and shall
remain fully liable for the performance thereof by such transferee;
 
(c) [***]; and
 
(d) at least [***] days prior written notice of any such Transfer by a JV Party
of shares in the Joint Venture Company shall be provided to the other JV Party.
 
(e) prior to the effectiveness of a Transfer permitted under this Section 9.2,
the transferring JV Party shall deliver to the Board of Directors and the other
JV Party a certificate stating that:
 
(i) the transferring JV Party is not in breach of any provisions of this
Agreement or any other Joint Venture Documents to which the transferring JV
Party is a party;
 
(ii) immediately after giving effect to such Transfer, there will exist no event
of default or an event or condition that, with the giving of notice or lapse of
time or both, would constitute an event of default of the Transferor or such
transferee under this Agreement or any of the Joint Venture Documents; and
 
(iii) the Transfer will not, and could not reasonably be expected to, cause an
adverse effect on the Joint Venture Company or the other JV Party, including any
material adverse tax consequences or an adverse effect due to the loss of
intellectual property rights.
 
Section 9.3 Right of First Refusal.
 
(a) Transfer Notice.  At any time during the term of this Agreement, and further
subject to Section 9.1, if a JV Party proposes to Transfer all or any part of
the Shares in the Joint Venture Company in one or more related transactions
(such JV Party a “Transferor”) to any party other than a Wholly-Owned Subsidiary
of Micron or the Transferor, then the Transferor shall give the other JV Party
(the “Receiving Party”) a written notice of the Transferor’s intention to make
the Transfer (the “Transfer Notice”), which shall include [***].  The Transfer
Notice shall also certify that the Transferor has received a firm offer from the
prospective transferee and in good faith believes a binding agreement for such
Transfer is obtainable on the terms set forth in the Transfer Notice.
 
(b) Option to Purchase.  The Receiving Party shall have the first right and
option, at its sole discretion, but not the obligation, to purchase all (but not
less than all) of the
- 27 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
Offered Shares pursuant to the Sale Offer by delivering a written notice to the
Transferor within [***] days from the date of the Sale Offer (such period, the
“Option Period”) stating the Receiving Party’s intention to exercise its right
and option to purchase the Offered Shares.
 
(c) Closing of Transfer to Receiving Party.  The Transfer of Offered Shares
resulting from acceptance of the Sale Offer by the Receiving Party in accordance
with paragraph (b) above shall take place at a closing on a date designated by
the Receiving Party within [***] days following such acceptance (or, if any
governmental or regulatory approvals, consents, filings or authorizations are
required in connection with such Transfer, within [***] days following the
receipt of all such approvals, consents, filings or authorizations), or at such
other time as the Transferor and the Receiving Party may otherwise agree.  At
such closing, the Transferor shall be obligated to sell and Transfer the Offered
Shares and the Receiving Party shall pay the purchase price for such shares in
accordance with the terms and conditions set forth in the Sale Offer.
 
(d) Sale to Third Party.  If the Receiving Party elects not to, or fails to give
any notice of its intention to, purchase all of the Offered Shares within the
Option Period, then, subject to Section 9.1, the Transferor shall have the right
for [***] days thereafter (hereinafter the “Transfer Period”) to Transfer the
Offered Shares to the prospective transferee identified in the Transfer Notice;
provided, however, [***].  If such Transfer is not completed within the Transfer
Period, the Transferor shall no longer be permitted to sell such Offered Shares
except to again comply with the provisions of this Section 9.3.
 
(e) Excluded Transfers.  Notwithstanding the forgoing, the provisions of this
Section 9.3 shall not apply to any Transfer of Shares or depository receipts
representing the Shares by a JV Party conducted on, and through the normal,
public trading procedures of, the Taiwan Stock Exchange or any other stock
exchange upon which the Shares or depository receipts are listed, in each case
other than Transfers conducted through after-hours trading on such exchanges.
 
ARTICLE 10

 
ACCOUNTING; FINANCIAL MATTERS
 
Section 10.1 Accounting.  The JV Parties shall use reasonable efforts to cause
the Joint Venture Company’s books of account and records to be kept and
maintained in accordance with Taiwan GAAP applied on a consistent basis.  The JV
Parties shall use reasonable efforts to cause the fiscal year of the Joint
Venture Company to be from January 1 to December 31 (“Fiscal Year”) and the
Fiscal Quarter of the Joint Venture Company to be based on calendar months
(ending on the last day of each three-month period).
 
Section 10.2 Access to Information.
 
(a) Inspection.  To the extent not in violation of Applicable Laws, the JV
Parties shall use best efforts to cause each JV Party and its agents (which may
include employees of the JV Party (or, in the case of MNL, of Micron) or the JV
Party’s independent certified public accountants (or, in the case of MNL,
Micron’s independent certified public
- 28 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
accountants)) to have the right, at any reasonable time, to inspect, review,
copy and audit (or cause to be audited) at the expense of the inspecting JV
Party any and all properties, assets, books of account, corporate records,
contracts, documentation and any other material of the Joint Venture Company or
any of its Subsidiaries, at the request of the inspecting JV Party, whether in
the possession of the foregoing or its (or their) independent certified public
accountants.  Upon such request, the JV Parties shall use reasonable efforts to
cause the Joint Venture Company and each of its relevant Subsidiaries to use
reasonable efforts to make available (or cause to make available) to such
inspecting JV Party the Joint Venture Company’s accountants and key employees
for interviews to verify information furnished or to enable such JV Party to
otherwise review the Joint Venture Company or any of its Subsidiaries and their
operations.
 
(b) Competitively Sensitive Information.  The JV Parties recognize that the
Joint Venture Company may, from time to time, be in possession of Competitively
Sensitive Information belonging to a JV Party, and in no event shall a JV Party
be entitled to access any Competitively Sensitive Information of the other JV
Party in the possession of the Joint Venture Company.  The JV Parties shall use
reasonable efforts to cause the Joint Venture Company to maintain procedures
reasonably acceptable to both JV Parties (including requiring that the JV
Parties use reasonable efforts to label or otherwise identify Competitively
Sensitive Information as such) to ensure that the Joint Venture Company will not
disclose or provide Competitively Sensitive Information of one JV Party to the
other JV Party (other than to a Joint Venture Company employee or to an assigned
employee of the other JV Party to the extent required for such employee or
assigned employee to perform his or her duties for the Joint Venture Company) or
any third party unless such disclosure is specifically requested by the JV Party
providing such Competitively Sensitive Information.
 
(c) Information Right.  The JV Parties shall use reasonable efforts to cause the
Joint Venture Company to, and to cause the Board of Directors to cause the Joint
Venture Company to, provide to each JV Party, without cost to the JV Parties
(except as otherwise provided below), the following:
 
(i) Monthly Reports.  At the end of each fiscal month, the Joint Venture
Company, and, if requested, each of its Subsidiaries, if any, shall provide each
JV Party with the following monthly reports prepared in accordance with Taiwan
GAAP consistently applied, in each case within the time period specified below:
 
(A) monthly cash flow report as soon as practicable, but not later than [***]
days after the end of each fiscal month;
 
(B) month-end balance sheet as soon as practicable, but not later than [***]
days after the end of each fiscal month;
 
(C) monthly income statement as soon as practicable, but not later than [***]
days after the end of each fiscal month;
 
(D) monthly operational spending summary as soon as practicable, but not later
than [***] days after the end of each fiscal month; and
 
- 29 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
(E) such other reports as may be reasonably requested by each JV Party.
 
(ii) Quarterly Reports.  As soon as practicable, but not later than [***] days
after the end of each Fiscal Quarter, a consolidated balance sheet of the Joint
Venture Company as of the end of such period and consolidated statements of
income, cash flows and changes in shareholders’ equity, as applicable, for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such period, setting forth in each case in
comparative form the corresponding figures for the corresponding period of the
preceding fiscal year, each prepared in accordance with Taiwan GAAP.  The
quarterly financial statements shall be reviewed by a firm of independent
certified public accountants selected from time to time by the Board of
Directors (the “Accountants”).  As soon as practicable, but not later than [***]
days after the end of each Fiscal Quarter, the Joint Venture Company shall also
prepare a reconciliation of its quarterly financial statements to U.S. GAAP as
of the end of each Fiscal Quarter.  The Joint Venture Company and MNL shall
cooperate with respect to the preparation of the quarterly financial statements
and related reconciliation for the Joint Venture Company’s current Fiscal
Quarter, and the presentation thereof shall be as mutually agreed by the Joint
Venture Company and MNL.
 
(iii) Annual Financial Statements.
 
(A) As soon as practicable, but not later than [***] days after the end of each
Fiscal Year of the Joint Venture Company, audited consolidated financial
statements of the Joint Venture Company and its Subsidiaries, which shall
include statements of income, cash flows and of changes in shareholders’ equity,
as applicable, for such Fiscal Year and a balance sheet as of the last day
thereof, each prepared in accordance with Taiwan GAAP, consistently applied, and
accompanied by the report of the Accountants.
 
(B) As soon as practicable, but not later than [***] days after the end of each
Fiscal Year of the Joint Venture Company, audited consolidated financial
statements of the Joint Venture Company and its Subsidiaries, which shall
include statements of income, cash flows and of changes in shareholders’ equity,
as applicable, for such Fiscal Year and a balance sheet as of the last day
thereof, each prepared in accordance with U.S. GAAP, consistently applied, and
accompanied by the report of the Accountants. Notwithstanding the first sentence
of this Section 10.2(c), unless MNL requests that an audit of such U.S. GAAP
financial statement not be undertaken, MNL will bear the cost of such audit.
 
Section 10.3 Other Information Rights. The Joint Venture Company shall provide
to MNL and its Affiliates such financial, accounting and other information as
MNL may reasonably request in connection with the accounting and financial
reporting obligations of MNL or any of its Affiliates relating to the ownership
of Shares.  If MNL requests that the Accountants or MNL’s own auditors perform
audit, review or other agreed upon procedures in connection therewith, the fees
and expenses of the Accountants or MNL’s auditors relating thereto shall be
borne by MNL.
 
Section 10.4 Reportable Events.  The JV Parties shall use reasonable efforts to
cause the Joint Venture Company to provide notice to the JV Parties of any Joint
Venture Company
- 30 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
Reportable Event as soon as practicable and in any event not later than [***]
days after the Joint Venture Company becomes aware of such Joint Venture
Reportable Event.  The following events shall be “Joint Venture Reportable
Events”:
 
(a) Receipt by the Joint Venture Company or any of its Subsidiaries of an offer
by any Person to buy an equity interest in the Joint Venture Company or any of
its Subsidiaries or a significant amount of its assets or to merge or
consolidate with the Joint Venture Company or any of its Subsidiaries, or any
indication of interest from any Person with respect to any such transaction;
 
(b) The commencement, or threat delivered in writing, of any lawsuit involving
the Joint Venture Company or any of its Subsidiaries;
 
(c) The receipt by the Joint Venture Company or any of its Subsidiaries of a
notice that the Joint Venture Company or any of its Subsidiaries is in default
under any loan agreement to which the Joint Venture Company or any of its
Subsidiaries is a party;
 
(d) Any breach by the Joint Venture Company or any of its Subsidiaries or a JV
Party or an Affiliate of a JV Party of any contract between the Joint Venture
Company or any of its Subsidiaries and a JV Party or an Affiliate of a JV Party;
 
(e) The removal or resignation of the auditor for the Joint Venture Company, or
any adoption, or material modification, of any significant accounting policy or
tax policy other than those required by Taiwan GAAP; or
 
(f) Any other event that has had or could reasonably be expected to have a
material adverse effect on the business, results of operations, financial
condition or assets of the Joint Venture Company or any of its Subsidiaries.
 
Section 10.5 Distributions and Dividend Policy.
 
[***].
 
Section 10.6 Bank Accounts and Funds.  The JV Parties shall use reasonable
efforts to cause the funds of the Joint Venture Company, including any cash
capital contributions, to be deposited in an interest-bearing account or
accounts in the name of the Joint Venture Company and to not be commingled with
the funds of any JV Party or any other Person.  The JV Parties shall use
reasonable efforts to cause the checks, orders or withdrawals to be signed by
any one or more Persons as authorized by the Board of Directors.
 
Section 10.7 Internal Controls.  The JV Parties shall use reasonable efforts to
cause the Joint Venture Company to have in place a system of internal accounting
controls, in accordance with the policies agreed by the JV Parties, which shall
be approved by the Board of Directors and monitored by the President and the
Executive Vice President.  The JV Parties shall use best efforts to provide that
changes to the Joint Venture Company’s system of internal accounting controls
shall be made at the request of either JV Party, subject to the approval of the
Board of Directors; provided, however, that in the event one JV Party is
required to consolidate the financial results of the Joint Venture Company under
applicable GAAP, the internal controls and
- 31 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
accounting systems of the Joint Venture Company shall be modified as necessary
to satisfy that JV Party’s requirements relating to internal controls and
financial reporting and such JV Party shall be entitled to receive the
information and perform the testing that it deems necessary or advisable to
satisfy its responsibilities related thereto.  At the request of a JV Party, the
JV Parties shall use their best efforts to cause the Joint Venture Company to
(i) permit an independent auditor retained by such requesting JV Party and
reasonably acceptable to the Joint Venture Company to perform a reasonable
evaluation of the internal controls and accounting systems of the Joint Venture
Company, provided that such evaluation is undertaken at the cost of the
requesting JV Party and (ii) cooperate with such evaluation.
 
Section 10.8 FCPA.  The JV Parties shall use their best efforts to cause the
Joint Venture Company to comply with, and establish appropriate procedures to
ensure compliance with, the United States Foreign Corrupt Practices Act of 1977,
as amended.
 
ARTICLE 11

 
OTHER AGREEMENTS AND COVENANTS
 
Section 11.1 Tax Cooperation.  The JV Parties shall cooperate in a good faith,
commercially reasonable manner to maximize tax benefits and minimize tax costs
of the Joint Venture Company and of the JV Parties or their Affiliates with
respect to the activities of the Joint Venture Company, consistent with the
overall goals of the Joint Venture Documents.  Such cooperation shall include
(a) NTC’s use of reasonable efforts to assist Micron, MNL and the Joint Venture
Company in applying for applicable tax incentives and for a tax withholding
exemption in Taiwan, the Netherlands and such other jurisdictions as may be
relevant, with respect to payments made by either, NTC or the Joint Venture
Company to Micron or MNL, or by MNL or an Affiliate of MNL to the Joint Venture
Company and (b) MNL’s use of reasonable efforts to assist NTC in applying for
applicable tax incentives and for a tax withholding exemption in Taiwan, the
Netherlands and such other jurisdictions as may be relevant, with respect to
payments made by either, the Joint Venture Company to NTC, or by NTC or an
Affiliate of NTC to the Joint Venture Company.  [***].
 
Section 11.2 Use of JV Party Names.  Except as may be expressly provided in the
Joint Venture Documents, nothing in this Agreement shall be construed as
conferring on the Joint Venture Company, any Subsidiary of the Joint Venture
Company or either JV Party the right to use in advertising, publicity, marketing
or other promotional activities any name, trade name, trademark, service mark or
other designation, or any derivation thereof, of the JV Parties (in the case of
a JV Party, the other JV Party).
 
Section 11.3 JV Parties’ Covenants.  Each JV Party agrees and covenants that it
will not, without the prior written consent of the other JV Party:
 
(a) confess any judgment against the Joint Venture Company;
 
(b) enter into any agreement on behalf of, or otherwise purport to bind, the
other JV Party or the Joint Venture Company;
 
- 32 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
(c) cause the Joint Venture Company to take any action in contravention of the
Articles of Incorporation;
 
(d) cause the Joint Venture Company to dispose of the goodwill or the business
opportunities of the Joint Venture Company; or
 
(e) cause the Joint Venture Company to assign or place its property in trust for
creditors or on the assignee’s promise to pay any indebtedness of the Joint
Venture Company.
 
Section 11.4 Contractual Relationship Between the Joint Venture Company and Any
JV Party.  With respect to any contract (including under the Fab Lease or the
Supply Agreement) between the Joint Venture Company and a JV Party (or an
Affiliate of a JV Party), the other JV Party shall have the right to demand that
the Joint Venture Company, and shall have the right to cause the Joint Venture
Company to, take any action, pursue any right, enforce any obligation or seek
recourse pursuant to or under such contract, including with respect to the
assertion of any claim or cause of action for breach of contract against the JV
Party (or an Affiliate of the JV Party) involved in such contractual
relationship with the Joint Venture Company.  In respect thereof, each JV Party
agrees that it will not, and it shall cause its representatives elected as
directors of the Joint Venture Company to not, interfere with or otherwise
obstruct in any respect such action, pursuit, enforcement or recourse.
 
Section 11.5 [***]
 
[***]
 
Section 11.6 [***]
 
ARTICLE 12

 
DEADLOCK; EVENTS OF DEFAULT
 
Section 12.1 Deadlock.  A “Deadlock” shall [***], is required for approval, and
such matter is not approved because, in the case of a [***] is not obtained.
 
Section 12.2 Resolution of a Deadlock.  If a Deadlock occurs, the JV Parties
shall:
 
(a) first, submit the matter that was the subject of the Deadlock to the
president of each of Micron and NTC by providing notice of the Deadlock to such
Persons, and the JV Parties shall use reasonable efforts to cause such Persons
to make a good faith effort to hold at least [***] in-person meetings between
them to resolve the Deadlock within sixty (60) days of their receipt of the
notice of Deadlock;
 
(b) next, if the president of each of Micron and NTC are unable to resolve the
Deadlock in the given [***] days, then submit the matter to the chairman of each
of Micron and NTC for resolution, and the JV Parties shall use reasonable
efforts to cause such Persons to make a good faith effort to hold at least [***]
in-person meeting between them to resolve the Deadlock within [***] days
following the submission of the Deadlock to them;
 
- 33 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
(c) next, if the chairman of each of Micron and NTC are unable to resolve the
Deadlock in the given [***] days, either JV Party may commence mediation by
providing to ICDR and the other JV Party a written request for mediation,
setting forth the subject of the Deadlock and the relief requested.  The JV
Parties will cooperate with ICDR and with one another in selecting a mediator
from an ICDR panel of neutrals, and in scheduling the mediation proceedings to
be held in [***] during the [***] days following the commencement of
mediation.  The JV Parties covenant that they will participate in the mediation
in good faith, and that they will share equally in its costs.  All offers,
promises, conduct and statements, whether oral or written, made in the course of
the mediation by any of the JV Parties, by any of their respective agents,
employees, experts and attorneys and by the mediator and any ICDR employees are
confidential, privileged and inadmissible for any purpose, including
impeachment, in any litigation or other proceeding involving the JV Parties,
provided, that evidence that is otherwise admissible or discoverable shall not
be rendered inadmissible or non-discoverable as a result of its use in the
mediation.  Either JV Party may seek equitable relief prior to the mediation to
preserve the status quo pending the completion of that process.  The provisions
of this Section 12.2(c) may be enforced by any court of competent jurisdiction,
and the JV Party seeking enforcement shall be entitled to an award of all costs,
fees and expenses, including attorneys’ fees, to be paid by the JV Party against
whom enforcement is ordered.
 
Section 12.3 Buyout from Deadlock.
 
[***].
 
Section 12.4 Event of Default.  An “Event of Default” shall occur if (a) a JV
Party (the “Defaulting JV Party”) breaches or fails to perform in any material
respect any material obligation under this Agreement and (b) at the end of the
Cure Period therefor such breach or failure remains uncured.
 
Section 12.5 Cure Period.  Upon a JV Party’s breach or failure to perform an
obligation under this Agreement, the other JV Party (the “Non-Defaulting JV
Party”) shall have the right to deliver to the Defaulting JV Party a notice of
default (a “Notice of Default”).  The Notice of Default shall set forth the
nature of the Defaulting JV Party’s breach or failure of performance.  If the
Defaulting JV Party fails to cure the breach or failure within the Cure Period,
the Non-Defaulting JV Party shall be entitled to take such action as set forth
in Section 12.6.  For purposes hereof, “Cure Period” means a period commencing
on the date that the Notice of Default is provided by the Non-Defaulting JV
Party and ending (a) [***] days after Notice of Default is so provided, or (b)
in the case of any obligation (other than an obligation to pay money) which
cannot reasonably be cured within such [***] day period, such longer period not
to exceed [***] days after the Notice of Default is so provided as is necessary
to effect a cure of the Event of Default, so long as the Defaulting JV Party
diligently attempts to effect a cure throughout such period.
 
Section 12.6 Default Remedy.
 
(a) Upon the occurrence of an Event of Default, the Non-Defaulting JV Party
shall have the right, but not the obligation, by notice delivered in writing to
the
- 34 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
Defaulting JV Party not later than [***] after the expiration of the applicable
Cure Period (the “Exercise Notice”), to require the Defaulting JV Party to:
 
[***].
 
(b) The JV Parties shall in good faith complete the sale and purchase
transaction contemplated under Section 12.6(a) as soon as practicable, but in no
event later than 180 days after the determination of Fair Value.  [***].
 
(c) Notwithstanding anything to the contrary and in addition to the remedies
provided under this Section 12.6, the Joint Venture Company and the
Non-Defaulting JV Party may also pursue all other legal and equitable rights and
remedies against the Defaulting JV Party available to it.  The Defaulting JV
Party shall pay all costs, including reasonable attorneys’ fees, incurred by the
Joint Venture Company and the Non-Defaulting JV Party in pursuing any and all
such legal remedies.
 
ARTICLE 13

 
BUYOUT
 
Section 13.1 Buyout Right.
 
(a) Exercise of Buyout Right.  If at any time, the Equity Interest of a JV Party
(for purposes of this Section 13.1, the “Non-compliant JV Party”) falls below
the lesser of (i) [***]% and (ii) [***] (for purposes of this Section 13.1, the
“Compliant JV Party”), the Compliant JV Party  shall have the right, but not the
obligation, by notice to the Non-compliant JV Party in writing (such notice, the
“Buyout Notice”), to purchase all (but not less than all) of the Shares of the
Joint Venture Company then owned by the Non-compliant JV Party and its
Subsidiaries (such Shares, the “Buyout Shares”) at the Fair Value, [***] and
such Buyout Notice is delivered to the Non-compliant JV Party no later than
[***] after such JV Party first becomes a Non-compliant JV Party.
 
(b) Completion of Buyout.
 
(i) The JV Parties shall in good faith complete the sale and purchase
transaction contemplated under Section 13.1(a) as soon as practicable, but in no
event later than [***] after deliver of the Buyout Notice.
 
(ii) [***].
 
Section 13.2 Buyout Subsidiary.  In the event of a buyout of Shares as
contemplated under Sections 9.3, 12.3, 12.6 and/or 13.1, the JV Party subject to
the buyout of its Shares shall use its best efforts to transfer, prior to
consummation of the proposed buyout, all of the Shares subject to the buyout
under Section 9.3, 12.3, 12.6 or 13.1, as applicable to a wholly-owned
Subsidiary of such JV Party (the “Buyout Subsidiary”) that has no liabilities
and holds no assets other than the Shares subject to the buyout under Section
9.3, 12.3, 12.6 or 13.1, as applicable.  If the Shares subject to the buyout
under Section 9.3, 12.3, 12.6 or 13.1, as applicable, are transferred to the
Buyout Subsidiary, the JV Party acquiring such Shares shall have the right to
- 35 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
acquire all of the outstanding equity interests of the Buyout Subsidiary for the
same price and on the same terms as the JV Party would otherwise have acquired
the Shares subject to the buyout under Section 9.3, 12.3, 12.6 or 13.1, as
applicable.
 
ARTICLE 14

 
TERMINATION
 
Section 14.1 Effective Date.  Subject to obtaining relevant regulatory approvals
as may be required, this Agreement shall become effective on the Closing Date,
and continue in force unless terminated in accordance with this Agreement.
 
Section 14.2 Termination.  This Agreement shall terminate upon the Transfer of
all of the Shares owned by one JV Party and its Affiliates to the other JV Party
and/or its Affiliates in accordance with Section 12.3, 12.6 and 13.1; provided,
that the following provisions shall survive termination of this
Agreement:  Sections 7.2 (to the extent Micron and NTC both continue to purchase
Stack DRAM Products from the Joint Venture Company under the Supply Agreement),
7.3 (to the extent Micron and NTC both continue to purchase Stack DRAM Products
from the Joint Venture Company under the Supply Agreement), 11.2 and 14.2 and
Article 15.
 
ARTICLE 15
 
GENERAL PROVISIONS
 
Section 15.1 Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given upon (a) transmitter’s confirmation of
a receipt of a facsimile transmission, (b) confirmation of delivery by a
standard overnight or recognized international carrier, or (c) delivery in
person, addressed at the following addresses (or at such other address for a JV
Party as shall be specified by like notice):
 
if to NTC:
 
Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attn:  Legal  department
Facsimile: 886-3-396-2226


 
if to MNL:
 
Micron Semiconductor B.V.
Naritaweg 165 Telestone 8
1043BW Amsterdam
The Netherlands
 
 
- 36 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL

 
Attn:  Managing Director
Facsimile:  020-5722650


 
with a mandatory copy to Micron:
 
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-4537


 
Section 15.2 Waiver.  The failure at any time of a JV Party to require
performance by the other JV Party of any responsibility or obligation required
by this Agreement shall in no way affect a JV Party’s right to require such
performance at any time thereafter, nor shall the waiver by a JV Party of a
breach of any provision of this Agreement by the other JV Party constitute a
waiver of any other breach of the same or any other provision nor constitute a
waiver of the responsibility or obligation itself.
 
Section 15.3 Assignment.  [***].
 
Section 15.4 Amendment.  This Agreement may not be amended or modified without
the written consent of the JV Parties.
 
Section 15.5 Third Party Rights.  Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the JV Parties, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any covenant,
condition or other provision contained herein.
 
Section 15.6 Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the ROC, without giving effect to its conflict of
laws principles.
 
Section 15.7 Jurisdiction; Venue.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement shall be brought in the Taipei District Court, located in
Taipei, Taiwan, and each of the Parties hereby consents and submits to the
exclusive jurisdiction of such court (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum.
 
Section 15.8 Headings.  The headings of the Articles and Sections in this
Agreement are provided for convenience of reference only and shall not be deemed
to constitute a part hereof.
 
- 37 -

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

 
Section 15.9 Entire Agreement.  This Agreement, together with the Appendices,
Exhibits and Schedules hereto and the agreements (including the Joint Venture
Documents) and instruments referred to herein, constitute the entire agreement
of the JV Parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral and written, between the JV Parties
with respect to the subject matter hereof.
 
Section 15.10 Taxes and Expenses.  Except as otherwise set forth in this
Agreement, all taxes, fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the JV Party
incurring such expenses.
 
Section 15.11 Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force and effect in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in Applicable Law or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the JV Parties shall negotiate in good
faith appropriate modifications to this Agreement to reflect those changes that
are required by Applicable Law.
 
Section 15.12 Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Section 15.13 Confidential Information.
 
(a) The JV Parties shall abide by the terms of that certain Second Amended and
Restated Mutual Confidentiality Agreement among Micron, MNL, NTC, MeiYa
Technology Corporation and the Joint Venture Company, dated as of the date of
the 2nd Closing, as may be amended or replaced from time to time (the
“Confidentiality Agreement”), which agreement is incorporated herein by
reference.  The JV Parties agree that the Confidentiality Agreement shall govern
the confidentiality, non-disclosure and non-use obligations between the JV
Parties respecting the information provided or disclosed in connection with this
Agreement.
 
(b) If the Confidentiality Agreement is terminated or expires and is not
replaced, such Confidentiality Agreement shall continue with respect to
confidential information provided in connection with this Agreement,
notwithstanding such expiration or termination, for the duration of the term of
this Agreement or until a new Confidentiality Agreement is entered into between
the JV Parties.  To the extent there is a conflict between this Agreement and
the Confidentiality Agreement, the terms of this Agreement shall control.
 
(c) The terms and conditions of this Agreement shall be considered “Confidential
Information” under the Confidentiality Agreement for which each of Micron and
NTC is considered a “Receiving Party” under such Confidentiality Agreement.
 
[SIGNATURE PAGES FOLLOW]

 
 
- 38 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.
 
 




 
NANYA TECHNOLOGY CORPORATION
                 
By: /s/ Jih Lien                                                  
 
Jih Lien
President



 
 
THIS IS A SIGNATURE PAGE FOR THE AMENDED AND RESTATED JOINT VENTURE AGREEMENT
ENTERED INTO BY AND BETWEEN NTC AND MNL
 

DLI-6215523v12
 
 

--------------------------------------------------------------------------------

 





 
MICRON SEMICONDUCTOR B.V.
             
By: /s/ Thomas L. Laws                                    
 
Thomas L. Laws
 
Managing Director A
             
By:  /s/ Patrick van Maurik                                
 
Name:  Patrick van Maurik
 
Managing Director B



 


 
THIS IS A SIGNATURE PAGE FOR THE AMENDED AND RESTATED JOINT VENTURE AGREEMENT
ENTERED INTO BY AND BETWEEN NTC AND MNL
 

DLI-6215523v12
 
 

--------------------------------------------------------------------------------

 

Schedule A
 
Joint Venture Documents
 


 
1.  
Joint Venture Agreement, dated November 26, 2008, by and between MNL and NTC.

 
2.  
Facilitation Agreement, dated November 26, 2008, by and among MNL, NTC and the
Joint Venture Company.

 
3.  
Master Agreement, dated November 26, 2008, by and among Micron, MNL, NTC, MeiYa
and the Joint Venture Company.

 
4.  
Corporate Opportunities Side Letter, dated November 26, 2008, by and between
Micron and NTC.

 
5.  
Supply Agreement, dated November 26, 2008, by and among Micron, NTC and the
Joint Venture Company.

 
6.  
Second Amended and Restated Mutual Confidentiality Agreement, dated November 26,
2008, by and among Micron, MNL, NTC, MeiYa and the Joint Venture Company.

 
7.  
Amended and Restated Restricted Activities Side Letter, dated November 26, 2008,
by and between Micron and NTC.

 
8.  
Amended and Restated Non-Suit Agreement, dated November 26, 2008, by and between
Micron and NTC.

 
9.  
Amended and Restated Technology Transfer and License Agreement, dated November
26, 2008, by and between Micron and NTC.

 
10.  
Technology Transfer Agreement, dated November 26, 2008, by and between Micron,
NTC and the Joint Venture Company.

 
11.  
Technology Transfer Agreement for 68-50 nm Process Nodes, dated October 11,
2008, by and between Micron and the Joint Venture Company.

 
12.  
Amended and Restated Joint Development Program Agreement, dated November 26,
2008, by and between Micron and NTC.

 
13.  
Amended and Restated Manufacturing Fab Cooperation Agreement, dated November 26,
2008, by and between Micron and NTC.

 
DLI-6215523v12


--------------------------------------------------------------------------------

 
